 In the Matterof CAMERON CAN MACHINERY COMPANYandUNITEDSTEELWORKERS OF AMERICA, C. I.O.Case No. 13-R-21,34.-Decided January 12, 1944Fyffe c1 Clarke,byMr. Albert J. Smith,of Chicago, Ill., for theCompany.Messrs. Anthony J. GraczykandGeorge A. Patterson,of Chicago,I11., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein called the Union, alleging that a question affecting commercehad arisen, concerning the representation of employees of CameronCan Machinery Company, Chicago, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Bernard Cushman, Trial Ex-aminer.Said hearing was held at Chicago, Illinois, on November 30,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCameron Can Machinery Company is engaged in the manufactureof can making machinery at Chicago, Illinois. In its operations theCompany uses steel, iron, and brass, and iron castings.During theyear 1942, the Company purchased for its plant raw materials valuedin excess of $50,000, approximately 25 percent of which was received54 N. L. R. B., No. 79.535 536DECISIONSOF NATIONAL LABORRELATIONS BOARDat its plant from points outside Illinois.During the same period theCompany manufactured and sold products valued in excess of $75;000,approximately 60 percent of which was shipped from its plant to pointsoutside Illinois.The Company admits that it is engaged in commerce within the11meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED-United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn October 27, 1943, the Union by letter asked the Company forrecognition as sole bargaining representative of the Company's pro-duction and maintenance employees.On November 2, 1943, theCompany by letter questioned that the Union represented a majorityof its employees and refused recognition.A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the Union represents a substan-tial number of employees in the unit herein found appropriate forbargaining.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all production and maintenance em=ployees of the Company, excluding all employees in the engineeringand general office departments, clerical employees, foremen, the su=perintendent, and the assistant superintendent, constitute an appro-priate bargaining unit.The Company takes no position with respectto the scope of the bargaining unit.The Union questioned at the hearing the status of the shippingclerk.The shipping clerk receives the Company's supplies and packsits products for shipment.He performs the incidental physical work.Bills of lading and shipping instructions are issued to him from thegeneral, office.His clerical duties are minor.The Union wishes toinclude him in the unit and the Company does not object.He hasiThe Union submitted to the Regional Director 107 authorization cards,of which 2 wereundated and the remainder bore dates between August and November 1943,and of which72 appeared to bear genuine original signatures of eniployees on the Company's pay roll ofNovember 27. 1943.There are approximately 103 employees in the appropriate unit. CAMERON CAN MACHINERY COMPANY537no supervisory- authority.We shall include the shipping clerk in thebargaining unit.The superintendent and assistant superintendent of the plant, whohave authority to discharge employees, and the department foremen,who make effective recommendations for this purpose, fall withinour usual definition of supervisory employees whom we customarilyexclude from bargaining units.The unit proposed by the Union,which is plant wide in scope and which excludes clerical, technical,.and supervisory employees, constitutes a form of unit which thethat operated by the Company.We find that all production and maintenance employees of the-Company at its Chicago plant, including the shipping clerk, but,excluding employees in the engineering and general office departments,other clerical employees, the superintendent, assistant superintendent,.foremen, and all other supervisory employees with authority 'to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the Company's employees can best be resolved by anelection by secret ballot.The Union requests that the Board determine eligibility to vote inthe election by employment during the pay-roll period ending Novem-ber 4, 1943, alleging that the Company laid off thereafter a number, ofmen who should be entitled to vote in the election.A representativeof the Company testified that, due to the cancellation of a defense con-tract, approximately 40 employees had been released since November1, 1943, and that there was no immediate prospect of their reemploy-ment.We do not believe that the foregoing warrants a departurefrom our usual practice in determining the eligibility of employees tovote in the election.Those eligible to vote in the election shall be all employees of theCompany in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, 538DECISIONSOF NATIONALLABOR RELATIONS BOARDand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIREOTED that, as part of the investigation to ascertain represen-tatives for the purpose of collective bargaining, with Cameron 'CanMachinery Company, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter as agent' for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees of the Company in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not,work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding employees who have since quit orbeen 'discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by United Steelworkers of America, C. I. 0.,for the purposes of collective bargaining.